Name: Commission Regulation (EEC) No 3027/84 of 30 October 1984 amending Regulation (EEC) No 2836/84 on transitional measures concerning the application of certain monetary compensatory amounts in the trade of certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 287/8 Official Journal of the European Communities 31 . 10 . 84 COMMISSION REGULATION (EEC) No 3027/84 of 30 October 1984 amending Regulation (EEC) No 2836/84 on transitional measures concerning the application of certain monetary compensatory amounts in the trade of certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 2836/84 (3) provides for transitional measures to be applied when, following substantial changes in the monetary compensatory amounts, there is a danger of speculation which could result in deflections of trade ; Whereas the scope of Article 2 (3) and (4) of Regula ­ tion (EEC) No 2836/84 should be restricted in order to prevent speculation alone ; Whereas the certificate referred to in Article 3 (3) of Regulation (EEC) No 2836/84 should in certain cases be issued retrospectively ; Whereas, moreover, the text of Article 2 ( 1 ) and (2) of Regulation (EEC) No 2836/84 should be made clearer ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, the date of the change, monetary compensatory amounts in force on the day before that date for the products listed in Annex I shall remain applicable during the' period indicated in that Annex. Notwithstanding Article 6 of Commission Regula ­ tion (EEC) No 1160/82 of 14 May 1982 providing for the advance fixing of monetary compensatory amounts, the monetary compensatory amounts in force on the day before the date of the change shall apply to products listed in Annex I exported during the period indicated in that Annex under cover of a certificate with advance fixing of the monetary compensatory amounts applied for on or after the date of the change. Save as otherwise provided in Articles 3, 4, 4a and 4b, the provisions of this paragraph shall apply to the imports and exports referred to in paragraphs 2, 3 and 4. 2. The provisions of paragraph 1 shall apply in the case of exports, from the Member States referred to in column 1 of Annex II (A), of products indicated in column 2, to the destinations referred to in column 3, and in the case of imports, by the Member States referred to in column 1 of Annex II (B) and (C), of products indicated in column 2, from countries referred to in column 3 . 3 . The provisions of paragraph 1 shall apply also in respect of products imported into any of the Member States indicated in the first column of Annex II (C) after having been , in that Member State, under either of the procedures referred to in Article 2 (2) (b) of Commission Regulation (EEC) No 1371 /81 after the initial date. 4. The provisions of paragraph 1 shall also apply in all cases of importation of the products concerned into one of the Member States indicated in the first column of Annex II (C) from one of the Member States referred to in column 1 of Annex II (B) and (C). 5 . In the case of exports to non-member coun ­ tries from the Member States indicated in Annex II (A) the representative rate and the monetary coeffi ­ cient referred to in Article 5 (2) of Commission Regulation (EEC) No 1372/81 in force on the day before the date of the change for the products concerned shall also remain applicable .' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2836/84 is hereby amended as follows : 1 . Article 2 is replaced by the following : 'Article 2 1 . Notwithstanding the provisions of the Regula ­ tion establishing the monetary compensatory amounts in force during the period beginning on (') OJ No L 106, 12. 5. 1971 , p. 1 . O OJ No L 90, 1 . 4. 1984, p. 1 . ( 3) OJ No L 268 , 9 . 10 . 1984, p . 11 . 31 . 10 . 84 Official Journal of the European Communities No L 287/9  the first, second and third indents of Article 4 ( 1 ) are met, in all other cases. The Member States shall verify that the above conditions are met. Where appropriate, they shall require presentation of appropriate evidence within periods they shall set and, at all events, within a period of three months, except in the case of force majeure. In the case referred to in the first indent, the evidence shall be that specified in Article 3 (3). Article 4b The provisions of Article 2 ( 1 ) shall not apply to imports referred to in Article 2 (4) :  in respect of products to which monetary compensatory amounts were applicable upon export from the Member State of provenance, in cases where the customs export formalities were completed in that country before the initial date or on or after the date of the change,  in respect of other products, where the condi ­ tions laid down in the first, second and third indents of Article 4 ( 1 ) are met. The Member States shall verify that the above conditions are met. Where appropriate, they shall require presentation of appropriate evidence within periods they shall set and, at all events, within a period of three monts, except in the case of force majeure ^ Article 2 This Regulation shall enter into force on 1 November 1984. 2. Article 4 is amended as follows :  in the first subparagraph of paragraph 2, 'Article 2 ( 1 ) and (5)' is replaced by 'Article 2 ( 1 )',  paragraph 2 is deleted. 3. The following Articles are inserted : Article 4a The provisions of Article 2 ( 1 ) shall not apply to products which, before being under one of the procedures referred to in Article 2 (3), came from : (a) one of the Member States indicated in the first column of Annex II (B) and (C) :  in respect of products to which monetary compensatory amounts were applicable upon export from the Member State of provenance, in cases where the customs export formalities were completed in that country before the initial date or on or after the date of the change,  in respect of other products, in cases where the conditions laid down in the first, second and third indents of Article 4 ( 1 ) are met ; (b) a country not indicated in the first column of Annex II (B) and (C) if the conditions laid down in :  the first, second and third indents of Article 3 ( 1 ) are met, in the case of a Member State indicated in the third column of Annex II (B), This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1984. For the Commission Poul DALSAGER Member of the Commission